DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 8/12/22 has been entered.  Claims 1- 6, 8- 9, 11- 12 and 14- 15 are amended.  Claims 10, 13 and 16- 20 are canceled.  Claims 1- 9, 11- 12, 14- 15 and 21 are being addressed by this Action.
Response to Arguments
It is noted that applicant’s amendment filed 8/12/22 changed the scope of the claims, requiring a new rejection.
Applicant’s amendment deleting “wall” from claim 1 obviates the rejection under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22.  As such, the rejection of claim 1 under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22 is withdrawn.
Applicant failed to address the lack of antecedent basis for “the inner surface” issue in claim 1 and, as such, the rejection of claim 1 under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22 is maintained below.
Applicant’s amendment to claim 8 obviates the rejection under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22.  As such, the rejection of claim 8 under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22 is withdrawn.
Applicant’s cancelation of claim 10 and claim 17 obviates the rejection of claim 10 and claim 17 under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22.  As such, the rejection of claim 10 and claim 17 under 35 U.S.C. 112, second paragraph made in the Non-Final Office Action, mailed 4/12/22 is withdrawn.
Applicant's arguments on pp. 6- 8 of applicant’s Remarks, filed 8/12/22, have been fully considered but they are not persuasive.  In response to applicant’s argument on p. 7 of applicant’s Remarks, filed 8/12/22 that Cooper “neither teaches nor suggests the ability to insert a suture needle through a portion of the distal portion of a woven thread that is remote from the distal end of the thread and allows at least a portion of the distal end to encircle a vessel,” the Office respectfully submits that the features upon which applicant relies (i.e., allows at least a portion of the distal end to encircle a vessel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the un-barbed section at a distal portion of the hollow woven thread is merely configured “to at least partially encircle the blood vessel.” That is to say, there is no requirement that the distal end portion be configured to encircle a vessel.  
It is further noted that applicant’s own un-barbed section at a distal portion of the hollow woven thread 108 as shown in Fig. 1 and Figs. 4- 5 also similarly has a short length relative to the barbed section at a proximal portion of the hollow woven thread such that the un-barbed section at a distal portion of the hollow woven thread 108 does not, on its own, encircle a blood vessel (See Fig. 8). 
Additionally, an insertion site in the distal portion that is “remote” from the distal end of the thread is broadly interpreted as being an insertion site in the distal portion that is separated from the distal terminal end of the thread (See p. 1 of Macmillan Dictionary definition of “Remote” as being “distant in space/time”; p. 1 of Merriam-Webster definition of “distant” as being, “separated in space: away”).  Since the barbed section having a plurality of barbs (28) is constructed arranged to be inserted with the suture needle (12, 24) through the distal portion (DP), separated from a distal terminal end of the distal portion (DE) (See Annotated Fig. 2A), Cooper encompasses the claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allow for variable placement of the suture needle along the distal portion of the thread; variable length of the terminal end of the thread; variable amount of thread available on the distal end, which can be removed after the barbed end has been passed… provides more than a single location where the barbed end can be inserted) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, applicant’s amended claim 1 merely requires that the un-barbed section at the distal end merely have enough length such that the suture needle insertion site and the distal terminal end are separated.
In response to applicant’s argument on p. 9 of applicant’s Remarks, filed 8/12/22 regarding the rejection of claims 12, 13 and 15 under 35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Peterson et al. (US Pub. No. 2012/0143349 A1), the Office acknowledges that by canceling claim 13, the rejection of claim 13 is moot.  
In response to applicant’s generalized arguments with respect to the rejection(s) of claim(s) 12 and 15 under 35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Peterson et al. (US Pub. No. 2012/0143349 A1), the Office respectfully submits that the Cooper discloses inserting the suture needle at a transverse angle to the woven thread as indicated in Cooper’s Annotated Fig. 2A.  As such, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide a specific braiding pattern for the hollow woven thread associated with Cooper which includes multiple layers of woven warp and weave fibers as required by claim 12 because it would allow the barbs associated with Cooper to improve its frictional association with the hollow woven thread by entangling with and attaching to the multiple layers of fibers of the hollow woven thread when the hollow woven thread is inserted through itself, thereby improving the lock or binding (Peterson - - Ps. [0015], [0067].  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).
With respect to claim 15, however, as noted in applicant’s Remarks, Peterson teaches inserting a needle along the (longitudinal) axis of the thread, and as such, it would not have been obvious to one having ordinary skill in the art that combining Peterson with Cooper would predictably result in the hollow woven thread collapsing when the hollow woven thread is pulled against a direction of insertion as required by claim 15.  Therefore, the rejection under 35 U.S.C. 103(a) of claim 15 as being unpatentable over Cooper in view of Peterson has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fenton et al. (US Pub. No. 2012/0277770 A1).  It is noted that applicant’s arguments regarding Cooper in view of Peterson are directed to the transverse angle of insertion feature and collapsing when the hollow woven thread is pulled against a direction of insertion feature, for which the newly added reference Fenton is relied upon.  
Claim Objections
Claim 2 is objected to because of the following informalities:  ‘wherein the plurality of barbs are arranged in at least one successive circumferential row of at least one barb that extend along the hollow woven thread from a first end of the hollow woven thread to a second end of the hollow woven thread’ should be amended to - - wherein the plurality of barbs are arranged in at least one successive circumferential row of at least one barb that extend along the barbed section of the hollow woven thread from a first end of the barbed section of the hollow woven thread to a second end of the barbed section of the hollow woven thread - - to provide consistent claim terminology.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: ‘wherein the plurality of barbs are oriented so that each is uniformly feathered, being closed in the direction of the first end of the hollow woven thread and open toward the second end of the hollow woven thread’ should be amended to - - wherein the plurality of barbs are oriented so that each is uniformly feathered, being closed in the direction of [[the]] a first end of the barbed section of the hollow woven thread and open toward [[the]] a second end of the barbed section of the hollow woven thread - - to provide consistent claim terminology and although it is clear that the barbed section of the hollow woven thread has a first end and a second end, amending the claim would provide antecedent basis.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: ‘The system as set forth in claim 1, the hollow woven thread comprising woven warp and weave’ should be amended to - - The system as set forth in claim 1 [[,]] the hollow woven thread comprising woven warp and weave - - in order to maintain claim consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: ‘The system as set forth in claim 1, wherein the suture needle can pass through voids in a wall of the hollow woven thread’ should be amended to - - The system as set forth in claim 1 [[,]] wherein the suture needle can pass through voids in a wall of the hollow woven thread - - in order to maintain claim consistency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  ‘The system as set forth in claim 14, wherein the the hollow woven thread collapses when the hollow woven thread is pulled against a direction of insertion’ should be amended to - - The system for a locking suture for creating a ligation of as set forth in claim 14 [[,]] wherein [[the]] the hollow woven thread collapses when the hollow woven thread is pulled against a direction of insertion - - in order to maintain claim consistency and to correct an apparent typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites, “The system as set forth in claim 1 wherein the suture needle has a proximal end and a distal end, and the suture needle is affixed to the distal end of the hollow woven thread.”  Since amended claim 1 recites “a barbed section at a proximal portion of the hollow woven thread; an un-barbed section at a distal portion of the hollow woven thread, which makes up a remainder of the hollow woven thread, and is configured to be engaged and gripped by the barbed section…the barbed section having a plurality of one or more barbs constructed and arranged to (a) be inserted with the suture needle through the distal portion, remote from a distal end of the distal portion,” it is unclear how the suture needle can be affixed to the distal end of the hollow woven thread when the suture needle is also configured to be inserted through the distal portion.  Applicant’s Figure 1 shows suture needle 102 affixed to a barbed section having a plurality of barbs 106 and an un-barbed section 108.  According to amended claim 1, the un-barbed section 108 is “at a distal portion of the hollow woven thread, which makes up a remainder of the hollow woven thread.”  Since suture needle 102 is shown in Figure 1 at the opposite end of the un-barbed section 108, the original disclosure does not provide support for the claim limitation regarding the suture needle being affixed to the distal end of the hollow woven thread.
Claims 1- 9, 11- 12, 14- 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant intended to introduce - - [[the]] an inner surface - - or whether applicant intended to refer to ‘an interior surface… of the hollow woven thread’ recited in claim 1, lines 13- 14 by reciting - - the interior surface - -.  For the purposes of examination, claim 1 is interpreted as reciting - - the interior surface - -.  Claims 2- 9, 11- 12, 14- 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim 1 recites the limitation "the outer surface of the hollow woven thread" in lines 15- 16.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant intended to introduce - - [[the]] an outer surface of the hollow woven thread - - or whether applicant intended to refer to ‘an exterior surface of the hollow woven thread’ recited in claim 1, lines 13- 14 by reciting - - the exterior surface - -.  For the purposes of examination, claim 1 is interpreted as reciting - - the exterior surface of the hollow woven thread - -.  Claims 2- 9, 11- 12, 14- 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim 11 recites, The system as set forth in claim 1 wherein the suture needle has a proximal end and a distal end, and the suture needle is affixed to the distal end of the hollow woven thread.  Since amended claim 1 recites ‘a barbed section at a proximal portion of the hollow woven thread; an un-barbed section at a distal portion of the hollow woven thread, which makes up a remainder of the hollow woven thread, and is configured to be engaged and gripped by the barbed section…the barbed section having a plurality of one or more barbs constructed and arranged to (a) be inserted with the suture needle through the distal portion, remote from a distal end of the distal portion,’ it is unclear how the suture needle can be affixed to the distal end of the hollow woven thread when the suture needle is also configured to be inserted through the distal portion.  For the purposes of examination, claim 11 is interpreted as reciting - - The system as set forth in claim 1 wherein the suture needle has a proximal end and a distal end, and the suture needle is affixed to the proximal end of the hollow woven thread.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1- 8, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cooper (US Pat. No. 5,683,417) as evidenced by p. 1 of The Free Dictionary definition of hollow, p. 1 of Macmillan Dictionary definition of “Remote” and p. 1 of Merriam-Webster definition of “distant”. Cooper is cited in the IDS filed 1/16/21.  The Free Dictionary definition of hollow is cited in the Non-Final Office Action, mailed 4/12/22.

    PNG
    media_image1.png
    376
    909
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    525
    913
    media_image2.png
    Greyscale

Regarding claim 1 in view of the rejection under 35 USC §112, second paragraph, above, Cooper discloses a system for a locking suture for creating a ligation comprising: 
a suture needle (12, 24) (Figs. 1, 2A, 2B); 
a hollow woven thread (T) (See Annotated Fig. 1- - showing thread (T) which includes bulbous/spherical section of thread 14, 26), extending for a length that allows complete encirclement of a blood vessel (See Figs. 2A, 2B) (Col. 3, l. 1- 11 - - since suture joins two sections of tissues, the suture is capable of extending for a length that allows complete encirclement of a blood vessel), affixed to the suture needle (12, 24) (Abstract; Col. 2, l. 33- 40; Col. 2, l. 61- 65 - - since at least the bulbous member 14, 26 is made of braided suture that is hollow as it has a cavity, gap or space within, the entire thread (T) is interpreted as a hollow woven thread; it is noted, for reference purposes, that Fig. 3, clearly shows the braided suture material extending through the bulbous/spherical member 32 and clearly shows a cavity, gap or space which in the case of the embodiment of Fig. 3 is filled with bonding material 34; See p. 1 of The Free Dictionary definition of hollow as Having a cavity, gap, or space within: a hollow wall.); 
a barbed section (B) (See Annotated Fig. 1) at a proximal portion of the hollow woven thread (PP) (See Annotated Fig. 1 - - left of the dashed line); 
an un-barbed section (14, 26) at a distal portion of the hollow woven thread (DP) (See Annotated Fig. 1 - - right of the dashed line), which makes up a remainder of the hollow woven thread (T), and is configured to be engaged and gripped by the barbed section (B) (See Fig. 2B), and to at least partially encircle the blood vessel (Col. 3, l. 1- 11 - -barbs passing through bulbous member 26 will be retained and locked at the tension desired by the surgeon; since suture joins two sections of tissues, the suture is capable of at least partially encircling a blood vessel); and 
an outer surface of thereof having a plurality of one or more barbs (28) (Figs. 2A, 2B) constructed and arranged to (a) be inserted with the suture needle (12, 24) through the distal portion (DP), remote from a distal end of the distal portion (DE) (See Annotated Fig. 2A - - showing needle entrance separated by an interval from the terminal distal end (See attached definitions of “remote” and “distant”); the barbed section having a plurality of barbs (28) is constructed arranged to be inserted with the suture needle (12, 24) through the distal portion (DP), separated from a distal end of the distal portion (DE)), at a transverse angle relative to a direction of extension of the hollow woven thread (“A”) (See Annotated Fig. 2A) adjacent to an area of insertion of the suture needle (12, 24) therethrough, (b) engage both the an interior surface and an exterior surface of the hollow woven thread (T) at any location along the distal portion (DP) when inserted through the distal portion (DP) (See Fig. 2B), and (c) resist pull out when passed through distal portion (DP), and the inner surface and the outer surface of the hollow woven thread (T) being constructed and arranged to be engaged by the barbs (28) to resist pull out of the plurality of barbs through the hollow woven thread (T) (Col. 2, l. 23- 32; Col. 2, l. 38- 40; Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to be pulled through the braided material bulb to the desired tension, pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs, resisting return, will be retained and locked at the tension desired by the surgeon; it is noted that applicant’s barbs are similarly directed towards the proximal end, pass through thread in one way direction and are locked (See applicant’s Fig. 1 and Ps. [0009], [0025] of applicant’s Specification)).
Regarding claim 2, Cooper further discloses wherein the plurality of barbs (28) are arranged in at least one successive circumferential row of at least one barb (28) that extend along the hollow woven thread (T) from a first end (E1) of the hollow woven thread (T) to a second end (E2/ 26) of the hollow woven thread (T) (See Annotated Fig. 2A).  
Regarding claim 3, Cooper further discloses wherein the at least one successive circumferential row of the plurality of barbs (28) are disposed in a regular manner at intervals (See Fig. 2A).
Regarding claim 4, Cooper further discloses wherein the plurality of barbs (28) are constructed and arranged so as to be biased to open outwards from the thread (T) (See Fig. 2A) (Col. 2, l. 23- 32; Col. 2, l. 38- 40; Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs will be retained and locked at the tension desired by the surgeon).  
Regarding claim 5, Cooper further discloses wherein the plurality of barbs (28) are oriented so that each is uniformly feathered, being closed in the direction of the first end (E1) of the hollow woven thread (T) and open toward the second end (E2/ 26) of the hollow woven thread (T) (See Annotated Fig. 2A).  
Regarding claim 6, Cooper further discloses wherein the suture needle (12, 24) can be driven through the hollow woven thread (T) (See Annotated Figs. 2A, 2B).  
Regarding claim 7, Cooper further discloses wherein the hollow woven thread (T) can be drawn through the hollow woven thread (T) (See Annotated Fig. 2B).  
Regarding claim 8, Cooper further discloses wherein the plurality of barbs (28) splay to create a locking structure when a tension force is applied against a bias of the plurality of barbs (28) (Col. 3, l. 1- 11 - - resilient barbs or whiskers (28) project from the thread (T) at an acute angle that is directed towards the proximal end and which allows the suture to pass essentially one way through the bulbous member 26 of the thread (T) at the proximal end where said barbs will be retained and locked at the tension desired by the surgeon; it is noted that since resilient barbs or whiskers pass essentially one way through the thread (T) and then are retained and locked at a tension, barbs or whiskers (28), similarly to applicant’s barbs, Coopers resilient barbs or whiskers are interpreted as similarly splaying to create a locking structure (See applicant’s Fig. 1 and Ps. [0009], [0025] of applicant’s Specification)).  
Regarding claim 11 in light of the rejections under 35 U.S.C. § 112, Cooper further discloses wherein the suture needle (12, 24) has a proximal end and a distal end, and the suture needle (12, 24) is affixed to the proximal end (PE) (See Annotated Fig. 1) of the hollow woven thread (T).  
Regarding claim 14, Cooper further discloses wherein the suture needle (12, 24) can pass through voids in a wall of the hollow woven thread (T) (See Fig. 2B) (Col. 2, l. 33- 40; Col. 3, l. 1- 11  - - needle is capable of penetrating voids or gaps in braided material of the sphere, which has a hollow center or a cavity, gap, or space within; See p. 1 of The Free Dictionary definition of hollow as Having a cavity, gap, or space within: a hollow wall.).  

Claim(s) 1- 8, 14- 15 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fenton et al. (US Pub. No. 2012/0277770 A1).  Fenton is cited in the IDS filed 1/26/21.

    PNG
    media_image3.png
    899
    628
    media_image3.png
    Greyscale

Regarding claim 1, Fenton discloses a system for a locking suture for creating a ligation comprising: 
a suture needle (540) (Fig. 11); 
a hollow woven thread (500, 530, 600) (Figs. 10- 13B) (Ps. [0075]- [0076], [0079] - - since the hollow multifilament sleeve portion 502, 534, 602 is permanently connected to the filament portion 504, 548, 604 having a plurality of barbs 510, 550, 610 the entire thread 500, 530 is interpreted as a hollow woven thread) extending for a length that allows complete encirclement of a blood vessel, affixed to the suture needle (540) (See Fig. 12d) (P. [0084] - - since hollow woven thread (500, 530, 600) secures tissue, bone, a prosthetic device, such as for example, a reinforcing mesh, and the like, hollow woven thread (500, 530, 600) is capable of extending for a length that allows complete encirclement of a blood vessel); 
a barbed section (B) (See Annotated Fig. 11) at a proximal portion (PP) (See Annotated Fig. 11 - - below dashed line) of the hollow woven thread (500, 530, 600); 
an un-barbed section (U) (See Annotated Fig. 11 - - above dashed line) at a distal portion (DP) (See Annotated Fig. 11) of the hollow woven thread (500, 530, 600), which makes up a remainder of the hollow woven thread (500, 530, 600), and is configured to be engaged and gripped by the barbed section (B), and to at least partially encircle the blood vessel (Ps. [0080], [0084] - - Interlock structures 550 located on filament portion 548 are configured to self-lock with internal surface 552 of the hollow sleeve portion 534. Once the filament portion 548 is engaged with the hollow sleeve portion 534, the interlock structures 550 resist disengagement in direction 554; since hollow woven thread (500, 530, 600) secures tissue, bone, a prosthetic device, such as for example, a reinforcing mesh, and the like, hollow woven thread (500, 530, 600) is capable of at least partially encircling a blood vessel); and
an outer surface of the barbed section (622) (Fig. 13A) having a plurality of barbs (510, 550, 610) constructed and arranged to (a) be inserted with the suture needle (540) through the distal portion (DP) (See Fig. 11 - - in direction 556), remote from a distal end (DE) (See Annotated Fig. 11) of the distal portion (DP), at a transverse angle relative to a direction of extension (“A”) (See Annotated Fig. 11 - - showing a right ward direction of extension of the filament portion 504, 548, 604) of the hollow woven thread (500, 530, 600) adjacent to an area of insertion (544) (Fig. 11) of the suture needle (540) therethrough, (b) engage both an interior surface (552, 624) (Figs. 11, 13A) and an exterior surface (See Figs. 13A, 13B showing barbs engaging an exterior surface) of the hollow woven thread (500, 530, 600) at any location along the distal portion (DP) when inserted through the distal portion (DP) and (c) resist pull out when passed through the distal portion (DP), and the inner surface (552, 624) and an exterior surface (See Figs. 13A, 13B showing barbs engaging an exterior surface) of the hollow woven thread (500, 530, 600) being constructed and arranged to be engaged by the plurality of barbs (510, 550, 610) to resist pull out of the plurality of barbs (510, 550, 610) through the hollow woven thread (500, 530, 600) (P. [0080] - - Interlock structures 550 located on filament portion 548 are configured to self-lock with internal surface 552 of the hollow sleeve portion 534. Once the filament portion 548 is engaged with the hollow sleeve portion 534, the interlock structures 550 resist disengagement in direction 554).
Regarding claim 2, Fenton further discloses wherein the plurality of barbs (510, 550, 610) are arranged in at least one successive circumferential row of at least one barb (510, 550, 610) that extend along the hollow woven thread (500, 530, 600) from a first end of the hollow woven thread (E1) (See Annotated Fig. 11) to a second end of the hollow woven thread (E2) (See Annotated Fig. 11).  
Regarding claim 3, Fenton further discloses wherein the at least one successive circumferential row of the plurality of barbs (510, 550, 610) are disposed in a regular manner at intervals (See Fig. 11).  
Regarding claim 4, Fenton further discloses wherein the plurality of barbs (510, 550, 610) are constructed and arranged so as to be biased to open outwards from the hollow woven thread (500, 530, 600) (See Figs. 13A, 13B) (Ps. [0085], [0090] - -barbs 610 are driven or advanced into the sleeve portion 602).
Regarding claim 5, Fenton further discloses wherein the barbs (510, 550, 610) are oriented so that each is uniformly feathered, being closed in the direction of the first end of the hollow woven thread (E1) and open toward the second end of the hollow woven thread (E2) (See Annotated Fig. 11).  
Regarding claim 6, Fenton further discloses wherein the suture needle (540) can be driven through the hollow woven thread (500, 530, 600) (See Fig. 11) (P. [0080]- - Capture needle 540…positioned to engage with loop 544 at distal end 546 of filament portion 548…The filament portion 548, however, can be advanced further into the hollow sleeve portion 534 in direction 556 to tighten or cinch the self-locking fastener 530).    
Regarding claim 7, Fenton further discloses wherein the hollow woven thread (500, 530, 600) can be drawn through the hollow woven thread (500, 530, 600) (See Fig. 11) (P. [0080] - - Interlock structures 550 located on filament portion 548 are configured to self-lock with internal surface 552 of the hollow sleeve portion 534. Once the filament portion 548 is engaged with the hollow sleeve portion 534, the interlock structures 550 resist disengagement in direction 554. The filament portion 548, however, can be advanced further into the hollow sleeve portion 534 in direction 556 to tighten or cinch the self-locking fastener 530).
Regarding claim 8, Fenton further discloses wherein the plurality of barbs (510, 550, 610) splay to create a locking structure when a tension force (608, 634) (Figs. 13A, 13B) is applied against the bias (See Figs. 13A, 13B) (Ps. [0085], [0090] - - barbs are biased open after tension is applied in the 608, 634 direction and the filament portion 604 is displaced slightly in direction 614 until the interlock structures 610 advances into the multi-filament sleeve portion 602).
Regarding claim 14, Fenton further discloses wherein the suture needle (540) can pass through voids (508, 544) in a wall of the hollow woven thread (500, 530, 600) (Ps. [0077], [0080] - - Capture needle 540 extends through delivery tube 538 with hook 542 positioned to engage with loop 544 at distal end 546 of filament portion 548; opening 508 and loop 544 are interpreted as voids in a wall of the hollow woven thread).
Regarding claim 15, Fenton further discloses wherein the hollow woven thread (500, 530, 600) collapses (See Fig. 13B) when the hollow woven thread (500, 530, 600) is pulled against a direction of insertion (554) (Fig. 11) (Ps. [0077], [0080], [0090] - - sleeve portion 602 is a textile structure that assumes a necked-down configuration 632 when tension force 634 is applied in accordance with an embodiment of the present invention. Tension force 634 causes sleeve portion 602 to constrict or cinch around filament portion 604. The interlock structures 610 are driven further into the sleeve portion 602, enhancing the mechanical interlock; loop 544 is interpreted as a voids in a wall of the hollow woven thread through which the suture needle (540) is inserted in a direction of insertion indicated by arrow 554 in Fig. 11; it is noted that 554 is one of the directions of insertion applicable to the Fenton device and direction 554 is opposite of the direction of tension force 634 as shown in Fig. 13B).  
Regarding claim 21, Fenton further discloses wherein the proximal portion (PP) is further constructed and arranged to allow insertion of the suture needle (540) and to engage and resist pull out of the plurality of barbs (510, 550, 610) (See Annotated Fig. 11, Fig. 12D) (P. [0080] - - Interlock structures 550 located on filament portion 548 are configured to self-lock with internal surface 552 of the hollow sleeve portion 534. Once the filament portion 548 is engaged with the hollow sleeve portion 534, the interlock structures 550 resist disengagement in direction 554; it is noted that at least a portion of internal surfaces 552 are located in the proximal portion (PP) as shown in Annotated Fig. 11).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Lindh et al. (US Pub. No. 2007/0257395 A1).  Lindh is cited in the IDS filed 1/26/21.
Regarding claim 9, Cooper discloses the system of claim 1, but Cooper does not specifically disclose wherein the plurality of barbs are cylindrical in shape.  However, Lindh teaches tissue holding devices having barbs (described, not shown) (P. [0044]) wherein the barbs are cylindrical in shape (P. [0044]).  It would have been an obvious matter of design choice to have barbs that are cylindrical in shape, since applicant has not disclosed that having barbs that are cylindrical in shape solves any stated problem or is for any particular purpose, cylindrical shaped barbs are well known in the art (as taught by Lindh), and it appears that the invention would perform equally well with barbs that are spade-shaped, tubular, spines, rectilinear in shape or any other well-known shape.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton et al. (US Pub. No. 2012/0277770 A1) in view of Lindh et al. (US Pub. No. 2007/0257395 A1).  Lindh is cited in the IDS filed 1/26/21.
Regarding claim 9, Fenton discloses the system of claim 1, but Fenton does not specifically disclose wherein the plurality of barbs are cylindrical in shape.  However, Lindh teaches tissue holding devices having barbs (described, not shown) (P. [0044]) wherein the barbs are cylindrical in shape (P. [0044]).  It would have been an obvious matter of design choice to have barbs that are cylindrical in shape, since applicant has not disclosed that having barbs that are cylindrical in shape solves any stated problem or is for any particular purpose, cylindrical shaped barbs are well known in the art (as taught by Lindh), and it appears that the invention would perform equally well with barbs that are spade-shaped, tubular, spines, rectilinear in shape or any other well-known shape.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper (US Pat. No. 5,683,417) in view of Peterson et al. (US Pub. No. 2012/0143349 A1).  Peterson is cited in the IDS filed 1/26/21.
Regarding claim 12, Cooper discloses the system of claim 1, but Cooper does not specifically disclose the hollow woven thread comprising woven warp and weave.
However, Peterson teaches a hollow woven thread (900) used as a ligature pertinent to the problem of knotless tissue fixation via locking of the hollow woven thread with barbs (Abstract; P. [0072]) wherein
(claim 12) the hollow woven thread (902, 400) (Fig. 9) (P. [0066] - - main body 902 may be a scaffold similar to scaffolds 300, 400, and/or 500) comprising woven warp (402, 412) (Fig. 4) and weave (414) (Fig. 4) (P. [0027] - - the plurality of scaffold elements form weft elements of the weave and the plurality of barbed fibers form warp elements of the weave).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide a specific braiding pattern for the hollow woven thread associated with Cooper which includes multiple layers of woven warp and weave fibers because it would allow the barbs associated with Cooper to improve its frictional association with the hollow woven thread by entangling with and attaching to the multiple layers of fibers of the hollow woven thread when the hollow woven thread is inserted through itself, thereby improving the lock or binding (Peterson - - Ps. [0015], [0067].  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton et al. (US Pub. No. 2012/0277770 A1) in view of Peterson et al. (US Pub. No. 2012/0143349 A1).  Peterson is cited in the IDS filed 1/26/21.
Regarding claim 12, Fenton discloses the system of claim 1, but Fenton does not specifically disclose the hollow woven thread comprising woven warp and weave.
However, Peterson teaches a hollow woven thread (900) used as a ligature pertinent to the problem of knotless tissue fixation via locking of the hollow woven thread with barbs (Abstract; P. [0072]) wherein
(claim 12) the hollow woven thread (902, 400) (Fig. 9) (P. [0066] - - main body 902 may be a scaffold similar to scaffolds 300, 400, and/or 500) comprising woven warp (402, 412) (Fig. 4) and weave (414) (Fig. 4) (P. [0027] - - the plurality of scaffold elements form weft elements of the weave and the plurality of barbed fibers form warp elements of the weave).
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to provide a specific braiding pattern for the hollow woven thread associated with Fenton which includes multiple layers of woven warp and weave fibers because it would allow the barbs associated with Fenton to improve its frictional association with the hollow woven thread by entangling with and attaching to the multiple layers of fibers of the hollow woven thread when the hollow woven thread is inserted through itself, thereby improving the lock or binding (Peterson - - Ps. [0015], [0067].  The motivation for the modification would have been to improve resistance to pull-out (Peterson - - [0067]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/           Examiner, Art Unit 3771